NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

VICTOR MANUEL NAVARRETE-         )
GARCIA,                          )
                                 )
           Appellant,            )
                                 )
v.                               )                 Case No. 2D18-3927
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )


Opinion filed December 6, 2019.

Appeal from the Circuit Court for
Manatee County; Charles P. Sniffen,
Judge.

Howard L. Dimmig, II, Public Defender,
and Robert D. Rosen, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, BLACK, and ROTHSTEIN-YOUAKIM, JJ., Concur.